On rehearing, the court's attention is for the first time called to the fact that the claim for damages in the replevin action was dismissed by Smith without prejudice and not litigated in the former action. Plaintiff In error asserts that the claim for damages had been litigated in the replevin action, and defendants in error in their brief failed to advise the court of the fact that the claim for damages was dismissed without prejudice and this court assumed, as it had a right to, that the question had been really litigated in the former action.
The opinion announces the correct rule of law under the facts as stated in the opinion, and we do not now feel inclined to withdraw the opinion.
There is an error in the record which requires a reversal of the case, and we will content ourselves upon rehearing in discussing that question. Among the instructions given was No. 13, which was excepted to by the plaintiff in error. The court in this instruction told the jury that the law in this case was that at the time of the commencement of the replevin action Smith was solvent. There was considerable conflicting evidence upon this question introduced in the trial of this case. This instruction was given upon the, theory that the question of solvency was either determined in the replevin action, or should have been. It must be remembered that the former action was a replevin action, and the question involved was the right of possession of certain personal property. The Moline Plow Company brought the action claiming a special ownership in the property by virture of a written contract of sale purporting to be a conditional sale, and claimed the right of possession of said property. The defendant filed a denial, and also set up his counterclaim. There was no evidence introduced in the replevin case regarding the solvency or insolvency of O.A. Smith, therefore the question of solvency was not an issue, although it might have been an issue under the contract of sale.
There is a long line of cases in this state holding that a judgment is conclusive in a second action upon the same claim or demand or cause of action between the same parties as to every question that was litigated or might have been litigated in that action. it must be remembered, however, that this is not the same cause of action, nor the same kind or character of action, nor the same claim or demand, but is a different action founded upon a different claim and demand. The former action was an action for possession of personal property. This is an action for damages for malicious prosecution of the replevin action. The question of solvency was not an issue in the former case, nor was any evidence introduced upon that question; that being true, it cannot be said that the same was litigated. The general rule is that a judgment in a former action does not operate as an estoppel in another *Page 66 
action on a different claim except as to those questions actually ltigated. The rule stated in 15 R. C. L. 973, is as follows:
"When the second action between the same parties is upon a different claim or demand, or cause of action, it is well settled that the judgment in the first suit operates as an estoppel only as to the point or question actually litigated and determined, and not as to other matters which might have been litigated and determined."
The Supreme Court of the United States, in the case of Eleanor Nesbitt v. The Independent District of Riverside,144 U.S. 610, 36 L.Ed. 562, stated as follows:
"A judgment is conclusive in a second suit upon the same cause of action and between the same parties as to every question which was or might have been presented and determined in the first suit; but when the second suit is upon a different cause of action, though between the same parties, the judgment in the first suit operates as an estoppel only as to the point or question actually litigated and determined, and not as to other matters which might have been litigated and determined."
By applying the same principle of law to the case at bar, the question of the solvency of O.A. Smith was a material issue in this case in determining the amount of his damages, and whether he was solvent or insolvent was a question for the jury to determine under the evidence, and it was error for the court to instruct the jury as a matter of law that the said O.A. Smith was solvent.
The original opinion is modified and the judgment of the district court as to the first cause of action is affirmed, and the case reversed as to the second cause of action, and the cause remanded, with instructions to grant plaintiff in error a new trial, and the petition for rehearing is denied.
HARRISON, C. J., and PITCHFORD, JOHNSON, ELTING, and NICHOLSON, JJ., concur.